Citation Nr: 1632761	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  14-11 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for right upper extremity neuropathy and/or radiculopathy.

4.  Entitlement to service connection for left upper extremity neuropathy and/or radiculopathy.

5.  Entitlement to service connection for right lower extremity neuropathy and/or radiculopathy.

6.  Entitlement to service connection for left lower extremity neuropathy and/or radiculopathy.

7.  Entitlement to service connection for obstructive sleep apnea.

8.  Entitlement to service connection for colonic polyps.

9.  Entitlement to service connection for a gastrointestinal disability (other than colonic polyps), to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations, and to include as secondary to medication.

10.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1996 to January 1997, October 2003 to July 2004, and April 2005 to June 2006, with additional service in the Army National Guard of Puerto Rico.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In September 2015, the Veteran's representative submitted a psychiatric examination report and a letter requesting that VA take action on a claim for an increased rating for depressive disorder in excess of 30 percent.  At that time, service connection was only in effect for posttraumatic stress disorder (PTSD), rated as 30 percent disabling; therefore, the Board reasonably infers that the Veteran's representative was claiming entitlement to an increased rating for PTSD.  The Veteran and his representative are advised that those statements do not meet the standards of an intent to file under 38 C.F.R. § 3.155(b) or those of a complete claim under 38 C.F.R. § 3.155(a).  Accordingly, the Agency of Original Jurisdiction should notify the Veteran and his representative as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.

The depression issue is decided herein, and the other issues on appeal are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's depressive disorder originated during his active service.


CONCLUSION OF LAW

The criteria for service connection for depression have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran claims he has depression due to his active duty service.  VA treatment records document current diagnoses of PTSD and depression.  Service connection for PTSD is already in effect.

In an April 2005 pre-deployment health assessment, the Veteran indicated he was in excellent health and did not list any health concerns.  The Veteran was deployed to the Persian Gulf from September 2005 to May 2006.  Prior to this deployment there were no complaints of, symptoms of, or treatment for any psychiatric disorder.

In an April 2006 post-deployment health assessment, the Veteran answered yes to the question regarding whether he was interested in receiving help for a stress, emotional, alcohol, or family problem.  In a September 2006 post-deployment health reassessment the Veteran indicated his health was worse now than before he deployed and that he was concerned about depression.  He indicated that in the past month he had felt down, depressed, or hopeless more than half the days and had little interest or pleasure in doing things for few or several days.  He noted his depression symptoms were a major concern and that he was being treated by a VA provider for depression.  In an October 2006 health assessment, the Veteran stated he has had depression since he arrived back from Iraq in May 2006 and began treatment in August 2006.

At an October 2010 VA mental health examination, the examiner diagnosed alcohol and drug abuse, both in remission, and found that the Veteran did not have PTSD or any other mental disorder.  The examiner reasoned that the Veteran reported drinking all his life and most of his psychiatry and psychological evaluation and treatment at VA had been related to alcohol and/or cocaine and/or substance-induced mood disorder.

An April 2012 statement of medical examination and duty status indicates that following a September 2006 examination, the Veteran received a diagnosis of depressive disorder, not otherwise classified, which the examiner determined was incurred in the line of duty and was likely to result in a claim against the government for future medical care.  The same document indicates the Veteran's unit commander or adviser determined that the Veteran was on active duty and that his depressive disorder was considered to have been incurred in the line of duty.

At an October 2012 VA mental health examination, the examiner diagnosed PTSD and depression and found the Veteran's PTSD was due to his war zone experience and that his depression was directly related to medical conditions and limitations the Veteran had in daily sports, living, and recreational outlets.  The examiner failed to provide a supporting rationale for these conclusions.

A November 2012 narrative summary from the Integrated Disability Evaluation System documents that the Veteran's PTSD and depression were both incurred while entitled to base pay.  The report reflects the Veteran began experiencing difficulty sleeping, irritability, and anger issues that were noted on his 2006 demobilization from Iraq, that when he returned home he began seeing a civilian psychiatrist and psychologist as he attempted to access the VA system, and that his civilian psychiatrist placed him on medication in 2008 for the diagnosis of PTSD with depression.  A December 2012 Medical Evaluation Board Proceedings report reflects the Board found the Veteran had PTSD and depression which did not exist prior to service and which were incurred while entitled to base pay.

January 2014 informal findings from the Physical Evaluation Board (PEB) Proceedings reflect that the PEB determined the Veteran had PTSD with depression that was incurred or aggravated in the line of duty, and was not due to the Veteran's intentional misconduct, willful neglect, or unauthorized absence.  The PEB noted the Veteran was deployed to Iraq twice in 2003-2004 and 2005-2006 and that the behavioral health examiner attributed the Veteran's condition to combat stressors.

Based on the foregoing, and in affording the Veteran the benefit of the doubt, the Board finds service connection for depression is warranted because it originated while the Veteran was serving on active duty.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for depression is granted.


REMAND

Lumbar and Cervical Spine Disabilities

At a September 2010 VA examination, the Veteran reported he experienced low back pain with radiation to the right posterior leg and foot, which he indicated began in 2002 or 2003 when he fell in a hole and injured his right leg and back.  He stated he could not sleep that night and went to sick call where he was treated with medication.  He reported reinjuring his back in 2005 or 2006 with prolonged use of a military vest and driving.  The Veteran also reported occasional cervical spine pain, which began in 2006 with prolonged missions driving a Humvee for his captain eight hours daily; he denied seeking treatment during or since service for cervical pain.  The examiner diagnosed mild degenerative changes of the lumbar spine with disc bulging and neural foramina, right lower extremity radiculopathy, and cervical paravertebral and bilateral trapezius myositis.  There was no clinical evidence of left lower extremity radiculopathy or neuropathy of the upper or lower extremities.  The examiner determined the Veteran's lumbar and cervical spine disorders were not caused by or the result of military service reasoning that he had a preexisting back condition and that his lumbar spine disability was more likely due to the natural process of aging while his cervical spine disability was more likely than not mechanical in nature with muscle spasm developed for protection of the cervical spine to diminish the pain.

The examiner's rationale for finding that the Veteran had a preexisting back disability was based on a report of medical assessment, wherein the Veteran indicated he was concerned about his right leg and back.  The examiner erroneously noted that this report was dated April 15, 2005, prior to the Veteran's third period of active duty; however, this report is actually dated May 12, 2006, following the Veteran's tour in Iraq and one moth prior to his separation from his third period of active duty.  Given that the examiner determined that the Veteran had a preexisting back disability based on inaccurate facts, this examination report and opinion are inadequate.   See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise).

At an October 2012 QTC examination, the examiner diagnosed intervertebral disc syndrome with degenerative arthritic changes and most likely involvement of the sciatic nerve, which affected the right side of the body.  The examiner determined the Veteran's lumbar degenerative disc disease with radiculopathy was at least as likely as not due to his military service; however, no rationale was given, and therefore, this opinion is inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Moreover, the examiner failed to provide any opinion with regard to a cervical spine disability.

Given that there are no adequate examinations or opinions with which to adjudicate the Veteran's claims for service connection for a lumbar spine disability and a cervical spine disability, a remand is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Upper and Lower Extremity Radiculopathy

In December 2009, the Veteran filed a claim for service connection for neuropathy and radiculopathy of the arms and legs.  As noted above, at the September 2010 VA examination, the examiner found the Veteran's right lower extremity radiculopathy was not due to his active duty service and was more likely due to his lumbar spine disability.  The Board notes that while there are no current diagnoses of neuropathy or radiculopathy of the left lower extremity or the upper extremities, neuropathy and radiculopathy can be manifestations of a lumbar or cervical spine disability and, at the newly ordered examination, it is possible that the Veteran now has current diagnoses of these disabilities.  As the claims for service connection for neuropathy and/or radiculopathy of the upper and lower extremities are inextricably intertwined with the Veteran's claims for service connection for a lumbar spine disability and a cervical spine disability, a remand is required.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Obstructive Sleep Apnea

VA treatment records reflect that sleep apnea was identified as a possible condition as early as September 2009, and an April 2010 sleep study resulted in a diagnosis of mild sleep apnea.  While on active duty in April and May 2006, the Veteran indicated on medical assessment questionnaires that he still felt tired after sleeping, which developed during his deployment overseas.  Given that daytime somnolence is a symptom of sleep apnea and given that the Veteran has a current diagnosis of sleep apnea, the Board finds a remand is required to afford the Veteran a medical examination and obtain an opinion regarding the etiology of his sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

Colonic Polyps & A Gastrointestinal Disability

In December 2009, the Veteran initially filed a claim for service connection for cancer of the intestines, which he indicated manifested in 2008.  May 2008 VA treatment records reflect discovery of colonic polyp on barium enema double contrast, which was found to be benign and noncancerous.  In an October 2011 letter, the Veteran's previous representative filed a claim for entitlement to service connection for a digestive/stomach condition (claimed as GERD/reflux and stomach problems) due to exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations and/or secondary to medication administered for disabilities on appeal.

The Veteran has not been afforded a VA examination with regard to either issue on appeal.  With regard to service connection for colonic polyps, the Board notes that while the Veteran did not experience colonic polyps during service, he did seek treatment for hemorrhoids.  Given that colonic polyps and hemorrhoids both affect the colon, the Board finds the low threshold requiring an examination has been met.  See McLendon, 20 Vet. App. at 84.

With regard to his claim for service connection for a digestive disorder, at his July 2007 VA Gulf War Registry examination, the Veteran reported experiencing nausea, rectal bleeding, and abdominal discomfort.  Given that the Veteran has experienced gastrointestinal symptoms since returning from active duty service, and given he served in the Persian Gulf, the Board finds a medical examination is required prior to adjudicating this claim.  See McLendon, 20 Vet. App. at 84 (2006).

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claims should be completed, to include all VA treatment records from December 2013 to the present.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claims, to include all VA treatment records from December 2013 to the present.

2.  Then, the Veteran should be afforded a VA examination or examinations by a physician or physicians with sufficient expertise to determine the nature and etiology of all cervical spine disorders, lumbar spine disorders, and neuropathy/radiculopathy disorders of the upper and lower extremities that have been present during the period of the claims.  All pertinent evidence of record must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

Following the examination, review of the evidence of record, and with consideration of the Veteran's statements, the examiner or examiners should identify all cervical spine disorders, lumbar spine disorders, and neuropathy/radiculopathy disorders of the upper and lower extremities that have been present during the period of the claims.  

With respect to each of the disorders, the appropriate examiner should provide opinions concerning the following:

Whether there is a 50 percent or better probability that the disorder began during the Veteran's active service or is otherwise etiologically related to his active service.

With respect to any neuropathy/radiculopathy of the upper and lower extremities present during the period of the claims, the appropriate examiner should also state an opinion concerning the following: 

Whether there is a 50 percent or better probability that the disorder is etiologically related to the disorders of the Veteran's cervical and lumbar spine, to include whether they were permanently worsened by the spinal disorders.

For purposes of the opinions, the examiner should assume the Veteran is a reliable historian.

A complete rationale for the opinions must also be provided.  If an examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, it must be so stated, and he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following the examination, review of the evidence of record, and with consideration of the Veteran's statements, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's sleep apnea began during his active service or is otherwise etiologically related to his active service.

For purposes of the opinion, the examiner should assume the Veteran is a reliable historian.

A complete rationale for the opinion must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, it must be so stated, and he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his colonic polyps.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following the examination, review of the evidence of record, and with consideration of the Veteran's statements, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's colonic polyps began during his active service or are otherwise etiologically related to his active service.

For purposes of the opinion, the examiner should assume the Veteran is a reliable historian.

A complete rationale for the opinion must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, it must be so stated, and he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine whether any gastrointestinal symptoms present during the period of the claim are related to his military service.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner should state:

* Whether any gastrointestinal symptoms present during the period of the claim (from October 2011 to the present) are attributable to a known diagnosis.  
* If the examiner finds any of the Veteran's gastrointestinal symptoms are attributable to a known diagnosis, the examiner should provide an opinion with respect to each such disorder as to whether it is at least as likely as not (50 percent probability or more) that the disorder began in service, was caused by service, or is otherwise related to service, to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations.

o If the above opinion is in the negative with respect any of the Veteran's known gastrointestinal disorders, the examiner should state an opinion with respect to each such disorder as to whether it is at least as likely as not (50 percent probability or more) that the disorder was caused or permanently worsened by any of the Veteran's prescribed medications and if so the examiner should identify those medications and the disorder or disorders for which they are prescribed.

* If the examiner finds any of the Veteran's gastrointestinal symptoms present during the period of the claim are not attributable to a known clinical diagnosis, the examiner should identify those symptoms and all objective indications of the symptoms.  The examiner should also state an opinion concerning whether such symptoms are due an undiagnosed illness or other qualifying chronic disability associated with exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations.  

A complete rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, it must be so stated, and he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

6.  The RO or the AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

7.  The RO or the AMC should also undertake any other development it deems to be warranted.

8.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


